DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10, 11, 12, 15, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara (US2022/0227354 A1).

Regarding to Claim 1, Hagiwara teaches a method for operation of a vehicle system with an electric machine, comprising:
at a diagnostic controller or processing unit independent from a driveline controller or processing unit (Fig. 2, Part 10, Fig. 3 shows Part 10 comprises different units which are independent from each other under the broadest reasonable interpretation), respectively, determining an input device state and an electric machine torque (Paragraphs 109, 110, Fig. 7A, Step 100);
determining a fault condition of a vehicle component based on the input device state and the electric machine torque (Fig. 7A, Step S108 teaches the system determining an oversteer state, and the examiner considered oversteer is a kind of fault condition under the broadest reasonable interpretation); and
in response to determining the fault condition, triggering a fault state of the vehicle component and controlling the vehicle component in a fault mode (Fig. 7B, Step S119, Paragraph 122 teaches the controller would control the system under at least certain oversteer states).

Regarding to Claim 2, Hagiwara teaches the method, wherein:
the steps of determining the input device state, determining the fault condition, and triggering the fault state are implemented in a diagnostic core independent from a driveline core in a vehicle controller (Fig. 2, Part 10, Fig. 3 shows Part 10 comprises different units which are independent from each other under the broadest reasonable interpretation.  Paragraphs 54-108 teaches the functions of different independent units in Part 10); and
controlling the vehicle component includes overriding control commands from the driveline core (Paragraphs 54-108).

Regarding to Claim 3, Hagiwara teaches the method, wherein:
the steps of determining the input device state, determining the fault condition, and triggering the fault state are implemented in the diagnostic controller independent from the driveline controller (Fig. 2, Part 10, Fig. 3 shows Part 10 comprises different units which are independent from each other under the broadest reasonable interpretation.  Paragraphs 54-108 teaches the functions of different independent units in Part 10); and
controlling the vehicle component includes overriding control commands from the driveline controller (Paragraphs 54-108).

Regarding to Claim 5, Hagiwara teaches the method, wherein:
the input device state is a power request (Fig. 7A, Step S100, it would be known there is a power request to generate a torque); and
the method further comprises:
determining a predicted wheel torque based on the electric machine torque (Fig. 2 shows each wheel connects to a motor, so it would be known a wheel torque would be generated by a motor torque.  Fig. 7A, Step S100); and
determining the fault condition includes determining that the fault condition is occurring when the predicted wheel torque is greater than a threshold value and the power request is less than a threshold value (Paragraphs 100, 101, 122, based on the teachings of the paragraphs, it would be known that at least the conditions of the rear wheel of outer side during oversteer state would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 8, Hagiwara teaches the method, wherein the vehicle component is an inverter and wherein controlling the inverter in the fault mode includes decreasing a flow of power from the inverter to the electric machine (It would be a common knowledge that an inverter would control the power to the motor, please see Sugai (US2017/0166203 A1).  Paragraphs 100, 101, 122, based on the teachings of the paragraphs, it would be known that at least the control of the rear wheel of outer side during oversteer would control the motor turning to zero, and it would be known there is a decrease of the power, which can reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 10, Hagiwara teaches the method, wherein the fault state is triggered when the fault condition persists for a duration greater than a threshold value (since the claimed language fails to teach, explain or indicate any definition of the duration threshold, the examiner considered the duration threshold can be any value, and steps of Fig. 7A and Fig. 7B would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 11, Hagiwara teaches a vehicle system, comprising:
a diagnostic controller or processing unit in electronic communication with a mechanical vehicle component and including (Fig. 2, Part 10, Fig. 3):
instructions that, when executed, cause the diagnostic controller or processing unit to:
determine an input device state and an electric machine torque (Paragraphs 109, 110, Fig. 7A, Step 100); and
determine the occurrence of a fault condition based on the input device state and the electric machine torque (Paragraphs 109, 110, Figs. 7A, 7B); and instructions that, when the fault condition is triggered (Fig. 7A, Step S108 teaches the system determining an oversteer state, and the examiner considered oversteer is a kind of fault condition under the broadest reasonable interpretation), cause the diagnostic controller or processing unit to:
control the mechanical vehicle component in a fault state (Fig. 7B, Step S119); and
override vehicle component control from a driveline controller or processing unit (Fig. 7B, Step S119, Paragraph 122 teaches the controller would control the system under at least certain oversteer states).

Regarding to Claim 12, Hagiwara teach the vehicle system, wherein:
the input device state is a power request from a pedal (Fig. 7A, Step S100, it would be known there is a power request to generate a torque.  Paragraph 48 teaches the system comprises a pedal to control); and
the occurrence of the fault condition is determined when a wheel torque derived from the electric machine torque is greater than a threshold value and the power request is less than a threshold value (Paragraphs 100, 101, 122, based on the teachings of the paragraphs, it would be known that at least the conditions of the rear wheel of outer side during oversteer state would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 15, Hagiwara teaches the vehicle system, wherein the mechanical vehicle component is an inverter, an electric machine, or a gearbox that includes one or more clutches (Fig. 7A, Step S100, it would be known there is a power request to generate a torque for an electric machine).

Regarding to Claim 16, Hagiwara teaches the vehicle system, wherein when the mechanical vehicle component is the inverter and wherein controlling the inverter in the fault state includes decreasing a flow of power from the inverter to the electric machine (It would be a common knowledge that an inverter would control the power to the motor, please see Sugai (US2017/0166203 A1).  Paragraphs 100, 101, 122, based on the teachings of the paragraphs, it would be known that at least the control of the rear wheel of outer side during oversteer would control the motor turning to zero, and it would be known there is a decrease of the power, which can reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 18, Hagiwara teaches a method for operation of a vehicle system with an electric machine, comprising:
operating a diagnostic processing unit in a controller to (Fig. 2, Part 10, Fig. 3):
determine an electric machine torque (Paragraphs 109, 110, Fig. 7A, Step 100);
derive a wheel torque from the electric machine torque (Fig. 2 shows each wheel connects to a motor, so it would be known a wheel torque would be generated by a motor torque.  Fig. 7A, Step S100); and
responsive to the wheel torque exceeding a threshold value, trigger a fault condition corresponding to one of an inverter, electric machine, or gearbox and overriding control of the inverter, electric machine, or gearbox by a driveline processing unit (Fig. 7A, Step S100, it would be known there is a power request to generate a torque for an electric machine.  Fig. 7B, Step S119, Paragraph 122 teaches the controller would control the system under at least certain oversteer states.  In addition, Paragraphs 100, 101, 122, based on the teachings of the paragraphs, it would be known that at least the conditions of the rear wheel of outer side during oversteer state would teach the limitations under the broadest reasonable interpretation).

Claims 1, 4, 6, 7, 11, 13, 15, 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US2021/0101584 A1).

Regarding to Claim 1, Cho teaches a method for operation of a vehicle system with an electric machine, comprising:
at a diagnostic controller or processing unit independent from a driveline controller or processing unit (Fig. 4 shows different independent units), respectively, determining an input device state and an electric machine torque (Paragraphs 40-42);
determining a fault condition of a vehicle component based on the input device state and the electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation); and
in response to determining the fault condition (Fig. 6, Step S606), triggering a fault state of the vehicle component and controlling the vehicle component in a fault mode (Fig. 6, Steps S608-S609, Paragraphs 52-66).

Regarding to Claim 4, Cho teaches the method, further comprising determining a gearbox clutch condition prior to determining the fault condition and wherein the fault condition is determined based on the gearbox clutch condition (Paragraph 30, the examiner considered the engine clutch is indirectly applied to a gear, so it can be considered as a gearbox clutch under the broadest reasonable interpretation.  In addition, based on the teachings, the operation mentioned in Claim 1 would start after the clutch operate in certain state.  Therefore, it would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 6, Cho teaches the method, wherein:
the input device state is a gear selector position (Paragraphs 37, 45); and
the method further comprises:
determining a predicted wheel torque based on the electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  it would be known a wheel torque would be generated by a motor torque); and
determining the fault condition includes determining that the fault condition is occurring when the predicted wheel torque is greater than a threshold value and is in a direction that is opposite than a direction selected by the gear selector (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  The examiner considered misrecognizing a travel direction would reflect the limitations that the wheel torque direction is opposite than a direction selected by the gear selector).

Regarding to Claim 7, Cho teaches the method, wherein the vehicle component is a gearbox that includes one or more clutches and wherein controlling the gearbox includes opening the one or more clutches (Paragraph 30, the examiner considered the engine clutch is indirectly applied to a gear, so it can be considered as a gearbox clutch under the broadest reasonable interpretation.  In addition, based on the teachings, the operation mentioned in Claim 1 would start after the clutch operate in certain state.  Therefore, it would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 11, Cho teaches a vehicle system, comprising:
a diagnostic controller or processing unit in electronic communication with a mechanical vehicle component and including (Fig. 4):
instructions that, when executed, cause the diagnostic controller or processing unit to:
determine an input device state and an electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation); and
determine the occurrence of a fault condition based on the input device state and the electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation); and
instructions that, when the fault condition is triggered, cause the diagnostic controller or processing unit to (Fig. 6, Step S606):
control the mechanical vehicle component in a fault state (Fig. 6, Steps S608-S609, Paragraphs 52-66); and
override vehicle component control from a driveline controller or processing unit (Fig. 6, Steps S608-S609, Paragraphs 52-66).

Regarding to Claim 13, Cho teaches the vehicle system, wherein:
the input device state is a position of a gear selector (Paragraphs 37, 45);
the occurrence of the fault condition is determined when a wheel speed is in a direction opposite than a direction requested by the gear selector (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  The examiner considered misrecognizing a travel direction would reflect the limitations that the wheel torque direction is opposite than a direction selected by the gear selector); and
the wheel speed is derived from the electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  it would be known a wheel torque and speed would be generated and controlled by a motor torque at least under certain circumstances).

Regarding to Claim 15, Cho teaches the vehicle system, wherein the mechanical vehicle component is an inverter, an electric machine, or a gearbox that includes one or more clutches (Fig. 1, Part 140, Part 150, based on the teachings of Fig. 6, Paragraphs 52-66, it would be known the component can be Part 140 or Part 150).

Regarding to Claim 17, Cho teaches the vehicle system, wherein when the mechanical vehicle component is the gearbox and wherein controlling the gearbox includes opening the one or more clutches (Paragraph 30, the examiner considered the engine clutch is indirectly applied to a gear, so it can be considered as a gearbox clutch under the broadest reasonable interpretation.  In addition, based on the teachings, the operation mentioned in Claim 1 would start after the clutch operate in certain state.  Therefore, it would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 18, Cho teaches a method for operation of a vehicle system with an electric machine, comprising:
operating a diagnostic processing unit in a controller to (Fig. 4):
determine an electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation);
derive a wheel torque from the electric machine torque (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  Based on Fig.1, it would be known a wheel torque and speed would be generated and controlled by a motor torque at least under certain circumstances); and
responsive to the wheel torque exceeding a threshold value, trigger a fault condition corresponding to one of an inverter, electric machine, or gearbox and overriding control of the inverter, electric machine, or gearbox by a driveline processing unit (Fig. 1, Part 140, Part 150, based on the teachings of Fig. 6, Paragraphs 52-66, it would be known the component can be Part 140 or Part 150.  Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  The examiner considered misrecognizing a travel direction would reflect the limitations that the wheel torque direction is opposite than a direction selected by the gear selector).

Regarding to Claim 20, Cho teaches the method, wherein the fault condition is a condition where wheel direction is opposite of a requested wheel direction (Fig. 6, Paragraphs 37, 45, 52-66 teaches the operation.  The examiner considered misrecognizing a travel direction would reflect the limitations that the wheel torque direction is opposite than a direction selected by the gear selector).

Claims 1, 9, 11, 14, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2014/0121871 A1).

Regarding to Claim 1, Kim teaches a method for operation of a vehicle system with an electric machine, comprising:
at a diagnostic controller or processing unit independent from a driveline controller or processing unit (Fig. 2 shows a plurality of independent control units), respectively, determining an input device state and an electric machine torque (Fig. 3, Step S130);
determining a fault condition of a vehicle component based on the input device state and the electric machine torque (Fig. 3, Steps S170, S180, Paragraphs 80-83); and
in response to determining the fault condition, triggering a fault state of the vehicle component and controlling the vehicle component in a fault mode (Fig. 3, Step S190, Paragraphs 84, 85).

Regarding to Claim 9, Kim teaches the method, wherein the step of determining the fault condition is determined while a vehicle speed is less than a threshold value and the method further comprises inhibiting the determination of the fault condition when the vehicle speed is greater than the threshold value (Fig. 3, Step S120, Paragraphs 69-71, based on the teachings the operation would not perform unless the engine speed is in an idle state.  Therefore, the vehicle would be under a certain speed, which can reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 11, Kim teaches a vehicle system, comprising:
a diagnostic controller or processing unit in electronic communication with a mechanical vehicle component and including (Fig. 2):
instructions that, when executed, cause the diagnostic controller or processing unit to:
determine an input device state and an electric machine torque (Fig. 3, Step S130); and
determine the occurrence of a fault condition based on the input device state and the electric machine torque (Fig. 3, Steps S170, S180, Paragraphs 80-83); and
instructions that, when the fault condition is triggered, cause the diagnostic controller or processing unit to (Fig. 3):
control the mechanical vehicle component in a fault state (Fig. 3, Step S190, Paragraphs 84, 85); and
override vehicle component control from a driveline controller or processing unit (Fig. 3, Step S190, Paragraphs 84, 85).

Regarding to Claim 14, Kim teaches the vehicle system, wherein the fault condition is triggered when a vehicle speed is less than a threshold value and the fault state exceeds a threshold duration (Fig. 3, Step S120, Paragraphs 69-71, based on the teachings the operation would not perform unless the engine speed is in a stable idle state.  Therefore, the vehicle would be under a certain speed in a certain period, which can reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 18, Kim teaches a method for operation of a vehicle system with an electric machine, comprising:
operating a diagnostic processing unit in a controller to:
determine an electric machine torque (Fig. 3, Steps S170, S180, Paragraphs 80-83);
derive a wheel torque from the electric machine torque (Fig. 3, Steps S170, S180, Paragraphs 80-83.  Fig. 1, Part 80, Part 20.  Based on the drawing, it would be known a wheel torque and speed would be generated and controlled by a motor torque at least under certain circumstances); and
responsive to the wheel torque exceeding a threshold value, trigger a fault condition corresponding to one of an inverter, electric machine, or gearbox (Fig. 3, Steps S170, S180, Paragraphs 80-83) and overriding control of the inverter, electric machine, or gearbox by a driveline processing unit (Fig. 3, Step S190, Paragraphs 84, 85).

Regarding to Claim 19, Kim teaches a method, wherein the fault condition is triggered when a vehicle speed is less than a threshold value (Fig. 3, Step S120, Paragraphs 69-71, based on the teachings the operation would not perform unless the engine speed is in a stable idle state.  Therefore, the vehicle would be under a certain speed in a certain period, which can reflect the limitations under the broadest reasonable interpretation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747